                                                                     USDC-SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC#:         ,I
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: I      (i-
                                                                                   11 1,,J)


 MARCOS CALCANO, on behalf of himself
 and all other persons similarly situated,
                                                                    l 9-CV-10430 (RA)
                                  Plaintiff,
                                                                          ORDER
                          V.

 LULULEMON USA INC.,

                                  Defendant.

RONNIE ABRAMS, United States District Judge:

         On November 19, 2019, the Court ordered the parties to meet and confer within 30 days

in a good-faith attempt to settle this action. See Dkt. 6. That order also required the parties to

file a letter - within 45 days - requesting that the Court either refer the case to mediation or a

magistrate judge or to schedule an initial status conference in the matter. See id. To date, the

Court has not received that letter.

         Accordingly, no later than January 23, 2020, the parties are required to file that letter,

providing the information noted above and an update on the parties' settlement efforts.

SO ORDERED.
Dated:      January 21, 2020
            New York, New York


                                                    United States District Judge
